                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                              Plaintiff,                              OPINION & ORDER
       v.
                                                                         19-cr-90-wmc
FREDERICK KRIEMELMEYER,

                              Defendant.


       Over the course of this prosecution, defendant Frederick Kriemelmeyer has filed

various documents with the court. Many of the arguments in these documents are derived

from a hodgepodge of “sovereign citizen” theories that, to the extent comprehensible, are

meritless.1 The court will briefly address defendant’s requests in this opinion.

       First, defendant suggests that this court does not hold jurisdiction over him due to

his status as a “citizen” and not a corporation. Relatedly, he also suggests that a supposed

arbitration agreement between himself, the U.S. Department of Justice, a FBI Special

Agent, a local Assistant U.S. Attorney and two Judges of this court somehow limits the

court’s jurisdiction over this criminal matter. (See, e.g., dkts. #4, 19, 21, 23, 43.) The

Seventh Circuit, however, has repeatedly dismissed similar claims as frivolous. See United

States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (“Regardless of an individual’s claimed

statute of descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-

blood human being,’ that person is not beyond the jurisdiction of the courts.”); United



1
 Although acknowledging that such submissions are unorthodox, Magistrate Judge Crocker agreed
to accept these additional arguments and filings written by the defendant provided they were
accompanied by a cover letter from his counsel, Assistant Federal Defender Joseph Bugni. (See dtk.
#40 at 1 n.1.)
States v. Hilgeford, 7 F.3d 1340, 1342 (7th Cir. 1993) (noting that the tax protestor

movement, in which a defendant asserts that he is not a citizen of the United States and

thus not subject to federal laws, is completely without merit and patently frivolous). As

such, the court will summarily reject all jurisdictional arguments made by defendant as

wholly frivolous, including any suggestion that a private agreement could usurp the court’s

authority to enforce federal criminal statutes.

       Second, defendant submitted a “verified application for permission to proceed in

forma pauperis.” (Dkt. #10.) As a criminal defendant, he has no court fees that need to

be waived. To the extent that defendant is requesting assistance of counsel free of charge,

the court confirms that right to the extent he cannot afford one. Relatedly, defendant has

submitted a variety of documents regarding his representation by AFD Joseph Bugni (see

dkts. #20, 46), including a “claim for assistance of unfettered counsel” (dkt. #12). As to

the latter, the court again confirms defendant’s Sixth Amendment right to counsel.

       Finally, defendant’s request to establish a “glossary page” assigning specific, unique

definitions to certain terms for purposes of this case only (dkt. #13) will be denied. The

court directs defendant to the glossary of legal terms published by the U.S. government,

available at https://www.uscourts.gov/glossary. To the extent that defendant has specific

questions regarding terms used in the course of this proceeding, he is free to request

clarification from this court through his counsel, including providing appropriate guidance

to the jury consistent with the law they must apply.




                                             2
                                   ORDER

IT IS ORDERED that:

1) Defendant’s challenges to this court’s jurisdiction (see, e.g., dkts. #4, 19, 21,
   23, 43) are DENIED.

2) Defendant’s Sixth Amendment right to court-appointed counsel, free of charge,
   is CONFIRMED. (See dkts. #10, 12, 20, 46.)

3) Defendant’s request to establish a “glossary page” of defined terms (dkt. #13)
   is DENIED.

Entered this 14th day of February, 2020.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       3
